Skadden, Arps, Slate, Meagher & Flom llp ONE BEACON STREET BOSTON, MASSACHUSETTS02108-3194 TEL: (617) 573-4800 FAX: (617) 573-4822 www.skadden.com March 8, 2012 John M. Ganley Senior Counsel Securities and Exchange Commission treet, NE Washington, DC 20549 RE: BlackRock Alternatives Allocation Portfolio LLC File Nos. 333-178499 & 811-22642 BlackRock Alternatives Allocation FB Portfolio LLC File Nos. 333-178500 & 811-22643 BlackRock Alternatives Allocation TEI Portfolio LLC File Nos. 333-178501 & 811-22644 BlackRock Alternatives Allocation FB TEI Portfolio LLC File Nos. 333-178502 & 811-22645 BlackRock Alternatives Allocation Master Portfolio LLC File No. 811-22672 Dear Mr. Ganley: Transmitted herewith is Pre-Effective Amendment No. 2 to the registration statements on Form N-2 of each of BlackRock Alternatives Allocation Portfolio LLC,BlackRock Alternatives Allocation FB Portfolio LLC, BlackRock Alternatives Allocation TEI Portfolio LLC and BlackRock Alternatives Allocation FB TEI Portfolio LLC, and Amendment No. 1 to the registration statement on Form N-2 of BlackRock Alternatives Allocation Master Portfolio LLC (collectively, the John M. Ganley March 8, 2012 Page 2 "Amendments").The Amendments are being filed solely for the purpose of filing with the U.S. Securities and Exchange Commission certain exhibits required in connection with Item 25 to Part C of the above-captioned funds' registration statements. Should you have any comments or concerns, please do not hesitate to contact me at (617) 573-4836 or Tom DeCapo at (617) 573-4814. Sincerely, /s/Kenneth E. Burdon Kenneth E. Burdon
